 

EXHIBIT 10.2

 



SECOND AMENDED AND RESTATED
PROMISSORY NOTE
(Revolving Loan)

 

$2,500,000.00 December 12, 2016

 

THIS SECOND AMENDED AND RESTATED PROMISSORY NOTE (as amended, modified,
replaced, restated, extended or renewed from time to time, this “Note”) is made
as of the date indicated above and evidences indebtedness of GREYSTONE
LOGISTICS, INC., an Oklahoma corporation, and GREYSTONE MANUFACTURING, L.L.C.,
an Oklahoma limited liability company (collectively, the “Borrowers” and each
individually, a “Borrower”), to INTERNATIONAL BANK OF COMMERCE, a Texas state
banking association (together with any and all of its successors and assigns
and/or any other holder of this Note, the “Lender”).

 

Borrowers jointly and severally promise to pay to the order of Lender the
principal sum of $2,500,000.00, or so much thereof as has been advanced by the
Lender, in legal and lawful money of the United States of America, with interest
as it accrues on the outstanding principal balance from the date of this Note
until paid. This Note (a) extends, modifies, and restates in its entirety the
Amended and Restated Promissory Note (Revolving Loan) dated January 7, 2016 in
the face amount of $2,500,000.00 from the Borrowers in favor of Lender (the
“Prior Note”), and (b) is executed pursuant to, and is the “Revolving Note”
described in, the Loan Agreement dated January 31, 2014 among the Borrowers and
the Lender, as it has been amended, most recently by the Third Amendment to Loan
Agreement of even date herewith among Borrowers and the Lender (as so amended,
and as further amended, modified or restated from time to time, the “Loan
Agreement”). Capitalized terms used but not defined in this Note have the
meanings assigned to them in the Loan Agreement.

 

Interest will accrue on the outstanding principal balance of this Note at an
annual interest rate equal to the greater of (a) the floating “Prime Rate”
(defined below) as it fluctuates from time to time, plus 0.5%, or (b) 4.00%, but
will not exceed the highest non-usurious rate of interest permitted by (i)
Oklahoma Law or (ii) United States Federal Law, if and only if Federal Law
permits a higher interest rate (the “Maximum Rate”). The annual interest rate
effective as of the date of this Note is 4.00%. The rate of interest due on this
Note will be recomputed as of the date of any change in the Prime Rate.

 

The Borrowers shall pay all interest accrued on the outstanding principal amount
hereof on December 31, 2016, and continuing on the last day of each following
month until January 31, 2019 (the “Maturity Date”). A final payment of all
unpaid principal and accrued interest is due and payable on the Maturity Date,
if not previously paid in full. This Note evidences a revolving credit facility.
During the availability period, the Borrowers may repay principal amounts and
reborrow them. The Borrowers agree not to permit the principal balance of this
Note at any one time to exceed the lesser of (i) the Revolving Commitment, and
(ii) the Borrowing Base. If the Borrowers exceed this limit, the Borrowers shall
immediately pay the excess to the Lender.

 

Lender will apply each payment as of its scheduled due date and in the order of
application as Lender elects in its sole discretion. All payments will be made
to the Lender by mailing payment to P.O. Box 26020, Oklahoma City, OK 73126-0020
or by delivering payment in person at 2250 E. 73rd Street, Tulsa, OK 74136.

 

   

   

 

The principal of this Note may be prepaid in whole or in part at any time,
without premium or penalty.

 

The “Prime Rate” is the NEW YORK PRIME RATE, which for purposes of this Note
means the annual lending rate of interest announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate. If JPMorgan Chase Bank, N.A. does
not announce its prime rate, then the IBC Prime Rate minus one percent (1%) will
be the Prime Rate. The IBC Prime Rate is the annual lending rate of interest
announced from time to time by International Bank of Commerce as its prime rate.

 

Use of either the New York Prime Rate or the IBC Prime Rate is not a warranty or
representation by Lender that such rate is more favorable than another rate or
index, that rates on other loans or credit facilities may not be based on other
indices or that rates on loans to others may not be made below such prime rate.

 

Interest under this Note is calculated on a 360-day factor applied on a 365-day
year or a 366-day year (if the year is a leap year) on the unpaid principal to
the date of each installment paid. Notwithstanding anything to the contrary
contained in this Note or the other Loan Documents, interest under this Note
shall not exceed the Maximum Rate. If the calculation of interest on the
principal sum of this Note results in the interest rate in effect under this
Note exceeding the Maximum Rate, then such interest will be recalculated on the
basis of the actual number of days elapsed in the period for which interest is
being calculated and a year of 365 or 366 days, as applicable.

 

To the extent allowed by Law, matured unpaid amounts will bear interest computed
on a full calendar year 365/365 days basis, or on a 366/366 days basis (if the
year is a leap year), at a rate of interest equal to the lesser of (a) four
percent (4%) per annum above the rate then in effect, or (ii) the Maximum Rate.

 

If any payment required under this Note is not made within ten (10) days from
the due date, Lender may in its sole discretion, to the extent permitted by law,
require the Borrowers to pay a one-time “late charge” per late payment equal to
five percent (5%) of the amount of the past due principal and interest of such
payment, with a minimum of $10.00 and a maximum of $1,500.00 per late payment.
The “late charge” may be assessed without notice, and shall be immediately due
and payable. This provision is inapplicable if the outstanding indebtedness
under the Note is accelerated in full.

 

The Borrowers shall pay all outstanding unpaid principal, all accrued and unpaid
interest, and all fees accrued and unpaid late charges, and/or other charges
incurred in this transaction by, or for the benefit of the Borrowers, that
remain due and owing, on the Maturity Date.

 

If all or a part of the indebtedness represented by this Note is collected at
Law or in equity or in bankruptcy, receivership or other court proceedings or if
this Note is placed in the hands of attorneys for collection after default, each
Borrower and any endorser or guarantor hereof agree to pay hereunder, in
addition to the principal and interest due and payable hereon, reasonable
attorneys’ fees, court costs and other collection expenses incurred by the
holder hereof.

 

Each Borrower and any endorser or guarantor hereof hereby waive presentment for
payment, demand, notice of nonpayment, protest and notice of protest with
respect to any payment hereunder and agree to any extension of time with respect
to any payment due hereunder, to any substitution or release of the security or
collateral described in the Security Instruments and to the addition or release
of any party liable hereunder. No delay on the part of the holder hereof in
exercising any rights hereunder shall operate as a waiver of such rights.

 

 2 

   

 

This Note and the indebtedness evidenced hereby shall be construed and enforced
in accordance with and governed by the Law of the State of Oklahoma, without
regard to any conflict-of-law principles that would apply the Law of any other
jurisdiction.

 

Each of the undersigned, as a Borrower, and all others who are or become parties
primarily or secondarily liable on this Note, whether as endorsers, guarantors
or otherwise, hereby agree that this Note may be renewed one or more times, the
time for payment of this Note or any renewal Note extended, the interest rate or
other terms of the indebtedness evidenced hereby changed, any party released, or
any action taken or omitted with respect to any collateral security, including
surrender of such security or failure to perfect any lien thereon, without
notice or without releasing any of them, except as otherwise expressly agreed in
writing, and the obligation of such party shall survive whether or not the
instrument evidencing such obligation shall have been surrendered or canceled.
All such parties waive presentment, demand for payment, protest and notice of
nonpayment or dishonor and agree that failure of this holder to exercise any of
its rights hereunder in any instance shall not constitute a waiver thereof in
that or any other instance.

 

This Note is non-assumable by any successor to or assignee of the Borrowers
without the Lender’s prior written approval. If the Lender approves any such
assumption, the terms of this Note shall be binding upon the Borrowers’
respective successors and assigns. The terms of this Note shall inure to the
benefit of the Lender and its successors and assigns.

 

This Note amends, restates and replaces (but is not a novation of), is given in
substitution and exchange for, and evidences in part obligations that were
previously incurred under the Prior Note, but does not extinguish the
indebtedness evidenced by, or Borrowers’ indebtedness under, the Prior Note or
the collateral security therefor.

 

EACH BORROWER HEREBY AGREES TO SUBMIT TO THE JURISDICTIONAL PROVISIONS SET FORTH
IN SECTION 10.17 OF THE LOAN AGREEMENT, INCORPORATED HEREIN BY REFERENCE AND
EXPRESSLY MADE APPLICABLE IN ITS ENTIRETY TO THIS NOTE AND THE BORROWERS.

 

EACH BORROWER AGREES THAT ANY AND ALL CONTROVERSIES OR CLAIMS ARISING OUT OF
THIS NOTE, ITS NEGOTIATION AND/OR THE BREACH THEREOF, WILL BE RESOLVED AS SET
FORTH IN SECTION 10.16 OF THE LOAN AGREEMENT, INCORPORATED HEREIN BY REFERENCE
AND EXPRESSLY MADE APPLICABLE IN ITS ENTIRETY TO THIS NOTE AND THE BORROWERS.

 

 3 

   

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
DISPUTE AS SET FORTH IN THE LOAN AGREEMENT (AND INCORPORATED BY REFERENCE INTO
THIS NOTE), TO THE EXTENT ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS
DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE
OR NOT REQUIRED TO BE ARBITRATED, EACH BORROWER WAIVES TRIAL BY JURY IN RESPECT
OF ANY SUCH DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY EACH BORROWER, AND EACH BORROWER HEREBY
REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. EACH BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF
JURY TRIAL. EACH BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

EACH BORROWER ACKNOWLEDGES EXECUTION OF THIS NOTE AND HAVING READ ALL OF ITS
PROVISIONS AND AGREES TO ITS TERMS.

 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

[Signature Page Attached]

 

 4 

   

 

THIS SECOND AMENDED AND RESTATED PROMISSORY NOTE is dated and effective as of
the first date indicated on the first page.

 

  BORROWERS:         GREYSTONE LOGISTICS, INC.,   an Oklahoma corporation      
  By: /s/ Warren F. Kruger     Warren F. Kruger, President/CEO         GREYSTONE
MANUFACTURING, L.L.C.,   an Oklahoma limited liability company         By: /s/
Warren F. Kruger     Warren F. Kruger, Manager

 



Signature Page

Second Amended and Restated

Revolving Promissory Note

 

   

   

 

